Citation Nr: 1645283	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-18 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a disability manifested by gastrointestinal symptoms.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1951 to January 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's gastric and duodenal ulcers are related to his service.


CONCLUSION OF LAW

The criteria are met for service connection for gastric and duodenal ulcers.


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes the Veteran's STRs are incomplete.  Under these circumstances, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

He asserts that he has had stomach symptoms, including abdominal pain, vomiting, and diarrhea, intermittently since service.  He believes his symptoms began in service, from eating "meals ready to eat" (MREs).  His STRs do not show complaints of symptoms during service; however, they do show that he was tested for an intestinal parasite in September 1952, which was negative.  This corresponds to his return from combat duty in Korea, where he was stationed from October 1951 to September 1952.  He separated from service without a diagnosis of a chronic gastrointestinal disability.

He further asserts that he was hospitalized shortly after service, due to abdominal pain.  He said that the doctors thought he had appendicitis, which he did not have.  He recalls being prescribed tablets and a liquid to drink, to treat his pain, which did eventually subside.  Although there is no documentation of this hospital visit, the Veteran is competent to attest to his own experiences.  The Board finds it credible, in light of the diagnostic testing conducted shortly before separation from service.  It does also have some probative value, despite the lack of clarity of diagnosis or treatment.

The record reveals that he has been diagnosed with gastric and duodenal ulcers.  The inquiry, then, is whether there is a relationship these disabilities, and his symptoms in service.

The Veteran is diagnosed with gastric and duodenal ulcers, which have not been related to his service, mainly because they were not diagnosed until many years following his separation from service.  The date of diagnosis is not as probative to the question of service connection as is the date of onset of the disability.  Here, the Veteran is essentially arguing that he has had continuous symptoms of his ulcer since service, which was eventually diagnosed as such in more recent years.  

A duodenal ulcer is a chronic disability for which service connection is presumed under certain circumstances.  Establishing continuity of symptomatology under 
38 C.F.R. § 3.303(b) is one way to show chronicity, or permanency, of the disease or injury in service to link it to the current disability.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  If there is competent and credible evidence demonstrating that the condition was observed ("noted") during service; evidence that symptoms of that condition continued after service; and, evidence that the current condition is related to those continuing symptoms, then the criteria for service connection are met.  Id.

Here, there is competent evidence that the condition was noted.  His STRs show testing for an intestinal parasite, and his testimony has been found competent and credible regarding symptoms.  His testimony has also been found competent and credible regarding ongoing symptoms.  Indeed, the Board finds his testimony regarding hospitalization shortly after service to be probative.  The Board also notes that the May 2013 VA examiner found the Veteran credible in his description of his symptoms, and in his assertion that they had been ongoing since the 1950's.  

Finally, there is evidence that the current condition, duodenal and gastric ulcers, are related to the "noted" condition from service.  The Board is mindful of its heightened duty to consider the benefit-of-the-doubt rule, and notes that there are VA examinations of record opining against a relationship, but that they do not adequately address all the evidence of record.  Cromer, supra.  Although the noted condition was not formally diagnosed in service, the Veteran has testified to the persistent and continuous, although intermittent, nature of his symptoms.  That is, he has had the same symptoms, off and on, since service.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Here, these symptoms led him to be given the diagnostic tests that led to the ulcer diagnoses.  In light of his testimony, the testing conducted during service, and his current diagnoses, whose symptoms are similar to his reported symptoms while in service, the Board finds the evidence regarding a relationship to service is at least in equipoise.  There is no other evidence that adequately considers all of the facts or the Veteran's combat experiences, despite the Board's multiple requests for comprehensive examination reports.  Under these circumstances, the benefit of the doubt is resolved in his favor.   

Accordingly, service connection for duodenal and gastric ulcers are granted, as being directly related to service.


ORDER

Service connection is granted for duodenal and gastric ulcers.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


